Exhibit 10.1

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
April 1, 2012, by and between EXCEL MORTGAGE SERVICING, INC., a California
corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of April 1, 2011, as amended from time to time (“Credit Agreement”).

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

1.                                      Section 1.1. (a) is hereby amended by
deleting “April 1, 2012” as the last day on which Bank will make advances under
the Line of Credit, and by substituting for said date “April 1, 2013,” with such
change to be effective upon the execution and delivery to Bank of a promissory
note dated as of April 1, 2012 (which promissory note shall replace and be
deemed the Line of Credit Note defined in and made pursuant to the Credit
Agreement) and all other contracts, instruments and documents required by Bank
to evidence such change.

 

2.                                      Except as specifically provided herein,
all terms and conditions of the Credit Agreement remain in full force and
effect, without waiver or modification.  All terms defined in the Credit
Agreement shall have the same meaning when used in this Amendment.  This
Amendment and the Credit Agreement shall be read together, as one document.

 

3.                                      Borrower hereby remakes all
representations and warranties contained in the Credit Agreement and reaffirms
all covenants set forth therein.  Borrower further certifies that as of the date
of this Amendment there exists no Event of Default as defined in the Credit
Agreement, nor any condition, act or event which with the giving of notice or
the passage of time or both would constitute any such Event of Default.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

 

WELLS FARGO BANK,

EXCEL MORTGAGE SERVICING, INC.

  NATIONAL ASSOCIATION

 

 

By:

/s/ Todd R. Taylor

 

By:

/s/ Erin K. Boyl

 

Todd R. Taylor,

 

Erin K. Boyl,

 

EVP, CFO, Secretary, Treasurer

 

Vice President

 

1

--------------------------------------------------------------------------------


 

REVOLVING LINE OF CREDIT NOTE

 

$4,000,000.00

 

Irvine, California

 

 

April 1, 2012

 

FOR VALUE RECEIVED, the undersigned EXCEL MORTGAGE SERVICING, INC. (“Borrower”)
promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”)
at its office at Irvine RCBO, 2030 Main St., Suite 900, Irvine, California
92614, or at such other place as the holder hereof may designate, in lawful
money of the United States of America and in immediately available funds, the
principal sum of Four Million Dollars ($4,000,000.00), or so much thereof as may
be advanced and be outstanding, with interest thereon, to be computed on each
advance from the date of its disbursement as set forth herein.

 

DEFINITIONS:

 

As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:

 

(a)                                 “Business Day” means any day except a
Saturday, Sunday or any other day on which commercial banks in California are
authorized or required by law to close.

 

(b)                                 “Daily One Month LIBOR” means, for any day,
the rate of interest equal to LIBOR then in effect for delivery for a one
(1) month period.

 

(c)                                  “LIBOR” means the rate per annum (rounded
upward, if necessary, to the nearest whole 1/8 of 1%) and determined pursuant to
the following formula:

 

LIBOR = 

Base LIBOR

 

 

100% - LIBOR Reserve Percentage

 

 

(i)                                     “Base LIBOR” means the rate per annum
for United States dollar deposits quoted by Bank as the Inter-Bank Market
Offered Rate, with the understanding that such rate is quoted by Bank for the
purpose of calculating effective rates of interest for loans making reference
thereto, for delivery of funds for one (1) month in an amount equal to the
outstanding principal balance of this Note.  Borrower understands and agrees
that Bank may base its quotation of the Inter-Bank Market Offered Rate upon such
offers or other market indicators of the Inter-Bank Market as Bank in its
discretion deems appropriate including, but not limited to, the rate offered for
U.S. dollar deposits on the London Inter-Bank Market.

 

(ii)                                  “LIBOR Reserve Percentage” means the
reserve percentage prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for “Eurocurrency Liabilities” (as defined in
Regulation D of the Federal Reserve Board, as amended), adjusted by Bank for
expected changes in such reserve percentage during the term of this Note.

 

1

--------------------------------------------------------------------------------


 

INTEREST:

 

(a)                                 Interest.  The outstanding principal balance
of this Note shall bear interest (computed on the basis of a 360-day year,
actual days elapsed) at a fluctuating rate per annum determined by Bank to be
three and one half percent (3.50%) above Daily One Month LIBOR in effect from
time to time.  Each change in the rate of interest hereunder shall become
effective on each Business Day a change in Daily One Month LIBOR is announced
within Bank.  Bank is hereby authorized to note the date and interest rate
applicable to this Note and any payments made thereon on Bank’s books and
records (either manually or by electronic entry) and/or on any schedule attached
to this Note, which notations shall be prima facie evidence of the accuracy of
the information noted.

 

(b)                                 Taxes and Regulatory Costs.  Borrower shall
pay to Bank immediately upon demand, in addition to any other amounts due or to
become due hereunder, any and all (i) withholdings, interest equalization taxes,
stamp taxes or other taxes (except income and franchise taxes) imposed by any
domestic or foreign governmental authority and related in any manner to LIBOR,
and (ii) future, supplemental, emergency or other changes in the LIBOR Reserve
Percentage, assessment rates imposed by the Federal Deposit Insurance
Corporation, or similar requirements or costs imposed by any domestic or foreign
governmental authority or resulting from compliance by Bank with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority and related in any manner to LIBOR to the extent
they are not included in the calculation of LIBOR.  In determining which of the
foregoing are attributable to any LIBOR option available to Borrower hereunder,
any reasonable allocation made by Bank among its operations shall be conclusive
and binding upon Borrower.

 

(c)                                  Payment of Interest.  Interest accrued on
this Note shall be payable on the 17th day of each month, commencing April 17,
2012.

 

(d)                                 Default Interest.  From and after the
maturity date of this Note, or such earlier date as all principal owing
hereunder becomes due and payable by acceleration or otherwise, or at Bank’s
option upon the occurrence, and during the continuance of an Event of Default,
the outstanding principal balance of this Note shall bear interest at an
increased rate per annum (computed on the basis of a 360-day year, actual days
elapsed) equal to four percent (4%) above the rate of interest from time to time
applicable to this Note.

 

BORROWING AND REPAYMENT:

 

(a)                                 Borrowing and Repayment.  Borrower may from
time to time during the term of this Note borrow, partially or wholly repay its
outstanding borrowings, and reborrow, subject to all of the limitations, terms
and conditions of this Note and of any document executed in connection with or
governing this Note; provided however, that the total outstanding borrowings
under this Note shall not at any time exceed the principal amount stated above. 
The unpaid principal balance of this obligation at any time shall be the total
amounts advanced hereunder by the holder hereof less the amount of principal
payments made hereon by or for Borrower, which balance may be endorsed hereon
from time to time by the holder.  The outstanding principal balance of this Note
shall be due and payable in full on April 1, 2013.

 

(b)                                 Advances.  Advances hereunder, to the total
amount of the principal sum stated above, may be made by the holder at the oral
or written request of (i) Todd Taylor, Kathy Hancock or John Krantz, any one
acting alone, who are authorized to request advances and direct the disposition
of any advances until written notice of the revocation of such authority is
received by the holder at the office designated above, or (ii) any person, with
respect to

 

2

--------------------------------------------------------------------------------


 

advances deposited to the credit of any deposit account of Borrower, which
advances, when so deposited, shall be conclusively presumed to have been made to
or for the benefit of Borrower regardless of the fact that persons other than
those authorized to request advances may have authority to draw against such
account.  The holder shall have no obligation to determine whether any person
requesting an advance is or has been authorized by Borrower.

 

(c)                                  Application of Payments.  Each payment made
on this Note shall be credited first, to any interest then due and second, to
the outstanding principal balance hereof.

 

EVENTS OF DEFAULT:

 

This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of April 1, 2011, as
amended from time to time (the “Credit Agreement”).  Any default in the payment
or performance of any obligation under this Note, or any defined event of
default under the Credit Agreement, shall constitute an “Event of Default” under
this Note.

 

MISCELLANEOUS:

 

(a)                                 Remedies.  Upon the occurrence of any Event
of Default, the holder of this Note, at the holder’s option, may declare all
sums of principal and interest outstanding hereunder to be immediately due and
payable without presentment, demand, notice of nonperformance, notice of
protest, protest or notice of dishonor, all of which are expressly waived by
Borrower, and the obligation, if any, of the holder to extend any further credit
hereunder shall immediately cease and terminate.  Borrower shall pay to the
holder immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys’ fees (to include
outside counsel fees and all allocated costs of the holder’s in-house counsel),
expended or incurred by the holder in connection with the enforcement of the
holder’s rights and/or the collection of any amounts which become due to the
holder under this Note, and the prosecution or defense of any action in any way
related to this Note, including without limitation, any action for declaratory
relief, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity.

 

(b)                                 Obligations Joint and Several.  Should more
than one person or entity sign this Note as a Borrower, the obligations of each
such Borrower shall be joint and several.

 

(c)                                  Governing Law.  This Note shall be governed
by and construed in accordance with the laws of the State of California.

 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

EXCEL MORTGAGE SERVICING, INC.

 

By:

/s/ Todd R. Taylor

 

 

Todd R. Taylor, EVP, CFO, Secretary, Treasurer

 

3

--------------------------------------------------------------------------------